        Case 2:06-cr-00002-HB Document 188 Filed 11/19/20 Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA              :              CRIMINAL ACTION
                                      :
        v.                            :
                                      :
DAVID HALL                            :              NO. 06-02

                                MEMORANDUM

Bartle, J.                                     November 19, 2020

             The Court has before it the motion of defendant David

Hall for a reduction of sentence under 18 U.S.C. § 3582(c)(1)(A).

                                     I

             On July 31, 2006, a jury convicted defendant of

conspiracy to possess with intent to distribute over 500 grams

of cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1);

possession with intent to distribute 500 grams or more of

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B);

and possession with intent to distribute 500 grams or more of

cocaine within 1,000 feet of a school, in violation of 21 U.S.C.

§ 860(a).    On December 18, 2006, this court sentenced defendant

to 280 months imprisonment to be followed by eight years of

supervised release.     Defendant is currently serving his sentence

at the Federal Correctional Institution in Mendota, California

(“FCI Mendota”) with an estimated release date of December 20,

2026.
      Case 2:06-cr-00002-HB Document 188 Filed 11/19/20 Page 2 of 9



                               II

            Defendant’s motion for reduction of sentence relies on

section 3582(c)(1)(A) as recently amended by the First Step Act.

It provides, in relevant part:

            The court may not modify a term of imprisonment once
            it has been imposed except that—
            (1)    in any case—
                  (A)   the court, upon motion of the
                  Director of the Bureau of Prisons, or
                  upon motion of the defendant after the
                  defendant has fully exhausted all
                  administrative rights to appeal a
                  failure of the Bureau of Prisons to
                  bring a motion on the defendant’s behalf
                  or the lapse of 30 days from the receipt
                  of such a request by the warden of the
                  defendant’s facility, whichever is
                  earlier, may reduce the term of
                  imprisonment (and may impose a term of
                  probation or supervised release with or
                  without conditions that does not exceed
                  the unserved portion of the original
                  term of imprisonment), after considering
                  the factors set forth in section 3553(a)
                  to the extent that they are applicable,
                  if it finds that—
                        (i) extraordinary and compelling
                        reasons warrant such a reduction
                        . . .

                  and that such reduction is consistent
                  with applicable policy statements issued
                  by the Sentencing Commission.


            Defendant has exhausted his administrative remedies,

and we turn first to the elements that a defendant must meet

under section 3582(c)(1)(A)(i) to obtain a reduction in

sentence.   It provides that a court may order compassionate



                                    2
      Case 2:06-cr-00002-HB Document 188 Filed 11/19/20 Page 3 of 9



release for “extraordinary and compelling reasons” but only if

the reduction in sentence is “consistent with applicable policy

statements of the Sentencing Commission.”

            Congress has also enacted 28 U.S.C. § 994(t) which

provides:

            The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a
            list of specific examples. Rehabilitation of
            the defendant alone shall not be considered
            an extraordinary and compelling reason.

The application note 1(A) of section 1B1.13 of the Sentencing

Guidelines explains that “extraordinary and compelling reasons”

exist where the defendant is:     (1) “suffering from a terminal

illness” including among others “advanced dementia”; (2)

“suffering from a serious physical or medical condition”; (3)

“suffering from a serious functional or cognitive impairment”;

or (4) “experiencing deteriorating physical or mental health

because of the aging process.”     The latter three grounds also

require that the impairment “substantially diminishes the

ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she

is not expected to recover.”




                                   3
      Case 2:06-cr-00002-HB Document 188 Filed 11/19/20 Page 4 of 9



                                  III

          Defendant asserts that compassionate release should be

granted because he suffers from “an elevated creatinine level

indicating the early stages of chronic kidney disease,

hypertension, self-reported history of asthma, hyperlipidemia,

and hyperthyroidism.”    He maintains that his “serious underlying

health concerns,” combined with the coronavirus pandemic,

presents extraordinary and compelling reasons for a reduction of

his current sentence.    In support of his motion, defendant also

avers that he:   has served over fourteen years of his 23-year

sentence; will not be a danger to the community; and will have a

stable home in Philadelphia with his family upon release.             With

respect to the pandemic, defendant provides information about

the potential dangers to those in prison facilities who cannot

engage in the social distancing or take other salutary measures

necessary to mitigate the spread of coronavirus and the current

rates of infection and testing in federal prisons.         He requests

an order reducing his sentence to time served.

          The Government opposes defendant’s motion.         It

disputes defendant’s characterization that his medical

conditions are as serious as he claims.       It asserts that

defendant’s medical conditions “are well controlled and do not

appear to place him at enhanced risk during the current

pandemic.”   According to the Government, “it is apparent that,

                                   4
      Case 2:06-cr-00002-HB Document 188 Filed 11/19/20 Page 5 of 9



but for the COVID-19 pandemic, [defendant] would present no

basis for compassionate release.”       It further asserts that

defendant does not “present any impediment to his ability to

provide self-care in the institution” and, that he is “fully

ambulatory and engages in all normal activities of daily

living.”   It also maintains that, if released, defendant

presents a danger to the community.

           According to Bureau of Prisons health records,

defendant is 52 years old and has been diagnosed with

hypertension, for which he has been prescribed 10 mg of

Lisinopril daily.     Defendant also suffers from elevated creatine

levels, for which he has been prescribed an ace inhibitor.            He

has not been diagnosed with chronic kidney disease and his most

recent urine test in July 2020 did not indicate any symptoms of

kidney disease.     Defendant also informed the Bureau of Prisons

health services in July 2020 that he was having difficulty with

asthma and requested an inhaler.       The medical examiner completed

necessary breathing tests and determined that an inhaler was not

warranted.   There is also no evidence that defendant ever sought

or received treatment while incarcerated for any asthmatic

episode.   He has been taking and has access to his prescribed

medications as needed.

           The Court is, of course, mindful of the devastating

worldwide pandemic and the special dangers the highly contagious


                                   5
      Case 2:06-cr-00002-HB Document 188 Filed 11/19/20 Page 6 of 9



coronavirus poses for the defendant and all others in prison.

However, “the mere existence of COVID- 19 in society and the

possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.”         United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).         The Bureau of

Prisons, including FCI Mendota, has in place protocols to deal

with this disease and the Attorney General has issued two

directives to the Bureau of Prisons concerning early release of

inmates, which it is following.

          Based on the current record, defendant has not

established that his elevated creatinine level, hypertension,

asthma, hyperlipidemia, and hyperthyroidism constitute serious

medical conditions as defined in the Sentencing Guidelines.           The

serious medical condition under the Sentencing Guidelines must

be an impairment which “substantially diminishes the ability of

the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected

to recover.”   Defendant clearly does not meet this requirement.

          Even if he has the requisite serious medical

condition, the Court’s analysis does not end here.         Section

3582(c)(1)(A) requires the Court to consider the “factors set

forth in section 3553(a) to the extent they are applicable”

before the Court may reduce his sentence.       These factors include

the need to:   “reflect the nature and circumstances of the


                                   6
      Case 2:06-cr-00002-HB Document 188 Filed 11/19/20 Page 7 of 9



offense and the history and characteristics of the defendant”;

“reflect the seriousness of the offense”; “promote respect of

the law”; and “afford adequate deterrence to criminal conduct.”

           In this regard, defendant claims that “he is a much

different man then the 38-year-old man who was before this

Court” and “has already served a sentence sufficient to satisfy

the purposes of sentencing.”     He asserts that he has not had any

disciplinary problems in more than two years and before that,

his disciplinary record has been minimal.       While incarcerated,

he has also completed numerous programs for “a productive post-

prison life,” including drug treatment.       If granted release,

defendant will live with his mother in Philadelphia and his

“family is prepared to support him.”

           While the court accepts defendant’s representation

that he has stayed out of trouble in prison and may have family

support, these factors alone do not allow for his release.

Under 28 U.S.C. § 994(t), Congress has made it clear:

“[r]ehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason” for compassionate

release.   In any event, his rehabilitation and family

circumstances does not outweigh other § 3553(a) factors which

support the need for him to serve the sentence imposed.

           The Court cannot ignore the seriousness of defendant’s

criminal history.   As noted before, defendant was found guilty


                                   7
      Case 2:06-cr-00002-HB Document 188 Filed 11/19/20 Page 8 of 9



of conspiracy and possession with intent to distribute cocaine

near a school.   Defendant’s arrest stemmed from his involvement

in a drug distribution organization that he operated near a

public housing project in North Philadelphia.        When arrested,

defendant had three kilograms of cocaine in the backseat of his

car and his co-conspirator carried a loaded semiautomatic

weapon.   Defendant’s Presentence Investigation Report further

details a history of criminal activity, including drug

distribution and violent crimes.       He was a career offender under

the sentencing guidelines.     His crimes are of a serious nature

and underscore the danger defendant poses to the community.

Defendant has not provided any evidence to suggest otherwise.

          While defendant has served over 170 months of his

sentence thus far for his crimes, there is still a substantial

amount of time remaining in his 280-month sentence.         Releasing

defendant now would cut his current sentence by approximately

one-third and would not appropriately reflect the nature and

circumstances of his offenses, promote just punishment, or

afford adequate deterrence to criminal conduct.        See § 3553(a).

          The Court, taking all the relevant facts into account,

finds that defendant David Hall has not established

extraordinary and compelling reasons that warrant his

entitlement to compassionate release.       Accordingly, the Court




                                   8
      Case 2:06-cr-00002-HB Document 188 Filed 11/19/20 Page 9 of 9



will deny the motion of defendant for a reduction of sentence

under 18 U.S.C. § 3582(c)(1)(A).




                                   9
